In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 15‐3663 
UNITED STATES OF AMERICA, 
                                                             Plaintiff‐Appellee, 

                                                    v. 

JOSE J. URENA, 
                                                          Defendant‐Appellant. 
                                 ____________________ 

               Appeal from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
                   No. 13‐cr‐297 — Gary Feinerman, Judge. 
                                  ____________________ 

   ARGUED DECEMBER 5, 2016 — DECIDED DECEMBER 22, 2016 
                ____________________ 

   Before  EASTERBROOK  and  ROVNER,  Circuit  Judges,  and 
SHADID, Chief District Court Judge.*
    SHADID,  Chief  District  Court  Judge.  Jose  Urena,  who  was 
born in and is a citizen of Mexico, was indicted on one count 
of being an alien found in the United States after having been 
previously deported, in violation of 8 U.S.C. § 1326(a). 

                                                 
      * Of the Central District of Illinois, sitting by designation. 
2                                                                 No. 15‐3663 

    The indictment alleged that Urena had been deported and 
removed from the United States on March 4, 2011, and that he 
was  found  in  Kane  County,  Illinois  on  November  26,  2012, 
without  previously  having  obtained  the  express  consent  of 
the  Secretary  of  Homeland  Security  to  be  admitted  into  the 
United States. Urena was convicted at a jury trial held in the 
Northern District of Illinois and was sentenced to the custody 
of the Bureau of Prisons for a period of 100 months, followed 
by a three‐year term of supervised release. Urena was also di‐
rected, at the term of his prison sentence, to surrender to an 
authorized official of the Homeland Security Department for 
a determination on the issue of deportability. 
    Urena appeals raising two issues. First, Urena appeals the 
District Court’s refusal to exclude evidence of Urena’s seven 
prior removals under Rule 404(b) of the Federal Rules of Evi‐
dence.  Second,  Urena  appeals  the  District  Court’s  denial  of 
Urena’s Motion for a Mistrial after the prosecution published 
to the jury an exhibit that included the fact of Urena’s prior 
conviction  for  “Felony  Class  4  Cocaine  Possession.”  The 
Court will address both issues in turn.  
    Exclusion of evidence pursuant to Rule 404(b) is reviewed 
for abuse of discretion. United States v. Curtis, 781 F.3d 904, 907 
(7th Cir. 2015). 
      At trial the government called Erwin Paz, the Immigration 
and Customs Enforcement agent who testified as to the con‐
tents  of  Urena’s  ‘A’  file.1  Agent  Paz  testified  that  Urena  had 
received a written warning at the time of his removal from the 
                                                 
1  Individual alien case files (A–files) became the official file for all immi‐

gration  records  created  or  consolidated  after  April  1,  1944.  8  C.F.R.  § 
103.39.
No. 15‐3663                                                        3

United  States  on  March  4,  2011, and  that  Urena  was  not  al‐
lowed  to  reenter  the  United  States  without  the  permission 
from the Department of Homeland Security or the Attorney 
General. The written warning was admitted at trial as govern‐
ment’s Exhibit 7.  
   Not having the necessary approval is an element of the of‐
fense. 8 U.S.C. § 1326; see also United States v. Rea‐Beltran, 457 
F.3d 695, 702 (7th Cir. 2006), citing United States v. Torres, 383 
F.3d 92, 95 (3d Cir. 2004). (Under 8 U.S.C. § 1326(a), “the gov‐
ernment must establish: (1) that the defendant is an alien; (2) 
that  the  defendant  was  deported  or  removed  in  accordance 
with a valid deportation order; and (3) that the defendant has 
reentered the United States without the permission of the At‐
torney General.”) 
   On cross examination, defense counsel questioned Agent 
Paz  whether  government’s  Exhibit  7  was  in  English.  Agent 
Paz answered that the oral statements were communicated to 
Urena  in  English.  On  redirect,  Agent  Paz  testified  he  spoke 
with Urena in English.  
   Outside the presence of the jury the government argued 
the door had been opened as to Urena’s ability to understand 
English and sought introduction of evidence that Urena had 
been removed from the United States on seven previous occa‐
sions. 
    The defense objected to the admission, and instead offered 
to  stipulate  that  Urena  spoke  English.  The  District  Court 
found  the  defense’s  proposed  solution  did  not  completely 
take care of the problem, finding the issue raised as a result of 
the defense’s questioning “is not how well Urena understood 
4                                                        No. 15‐3663 

English. It’s whether he understood that he was not to return 
to the United States.” 
    After a Rule 404(b) analysis the District Court allowed ev‐
idence of Urena’s seven prior removals, finding “the only con‐
ceivable purpose of asking that question was to suggest that 
the defendant didn’t know he couldn’t come back,” and fur‐
ther  finding  “the  government  was  entitled  to  the  curative 
steps.” 
     We agree with the District Court’s analysis.  
    In United States v. Gomez, 763 F.3d 845 (7th Cir. 2014) (en 
banc), the Court clarified the law governing exclusion of other 
acts evidence under Rule 404(b). Such evidence is not admis‐
sible to prove character, or propensity to act in a certain way, 
but  it  is  admissible  for  other  purposes,  including  when  of‐
fered in a criminal case to prove knowledge. Its relevance for 
a  proper  purpose  must  be  clear  through  a  propensity‐free 
chain of reasoning. Gomez, 763 F.3d at 860. 
    If  the  proponent  satisfies  the  initial  burden,  the  District 
Court must then undertake an analysis under Rule 403 of the 
Federal Rules of Evidence to determine whether the probative 
value of the evidence is substantially outweighed by the risk 
of unfair prejudice, taking into account the extent to which the 
non‐propensity purpose is actually at issue in the case. 
    Here, the District Court first found a specific non‐propen‐
sity purpose for the evidence of prior removals sought to be 
introduced by the government. Given the cross‐examination 
question  from  defense  counsel,  the  District  Court  could 
properly  conclude  the  defense  would  include  “the  fact  that 
[Urena]  kept  coming  back  must mean  that  he  didn’t  under‐
No. 15‐3663                                                        5

stand that he wasn’t supposed to come back, because if he un‐
derstood that he wasn’t supposed to come back, he wouldn’t 
have  come  back  all  those  times.”  Parenthetically,  while 
knowledge is not an element of the offense, defense counsel 
attempted to raise the issue to at least offer some defense to 
an  otherwise  overwhelming  case.  See,  e.g.,  United  States  v. 
Carlos‐Colmenares, 253 F.3d 276, 278 (7th Cir. 2001) (“The stat‐
ute is limited to persons who have previously been deported 
from  the  United  States.  They  are  persons  who  were  in  this 
country illegally, and obviously knew it when they were de‐
ported.”). The proffered evidence was correctly deemed pro‐
bative  of  Urena’s  knowledge  that  he  could  not  lawfully 
reenter  the  United  States  without  permission.  The  District 
Court then found the probative value of the evidence did not 
depend on a propensity inference. Urena’s repeated prior re‐
movals following reentry established his knowledge.  
    Finally, the District Court conducted an appropriate Rule 
403 analysis, finding the question on cross raised the issue of 
whether Urena understood the warning he was given at the 
time of his removal on March 4, 2011. The District Court spe‐
cifically concluded “[t]he reason that the evidence is not un‐
fairly prejudicial is because of the seed that is now planted in 
the jury’s mind regarding [Urena] being given this warning in 
English.”  It  was  not  “unfair”  when  the  issue  was  raised  by 
defense counsel as part of his trial strategy. 
   Next  we  turn  to  government’s  Exhibit  18,  and  the  prior 
conviction for possession of cocaine.  
   As  part  of  the  testimony  of  Agent  Paz,  the  government 
presented Exhibit 18, “Record of Sworn Statement of Urena,” 
dated February 3, 2004. The document contains four pages of 
form  questions  and  handwritten  answers  by  Urena  created 
6                                                     No. 15‐3663 

during his 2004 interview. The questions were presented on 
the form in both English and Spanish.  
   Question  13  on  page  3  of  the  document  asked  whether 
Urena had been convicted of a serious criminal offense. The 
handwritten answer to the question was “Felony Class 4 Co‐
caine Possession.” 
   During  the  questioning  the  defense  appropriately  re‐
quested a sidebar. At the sidebar the defense counsel argued 
the admission of such evidence was “wildly” prejudicial. The 
defense  then  moved  for  a  mistrial.  The  government  re‐
sponded that the exhibit was already in evidence and argued 
the purpose of the exhibit was to show that Urena was inter‐
viewed and understood the questions being asked.  
     Defendant argues here that the failure of the government 
to  redact  before  publishing  the  exhibit  constitutes  “unfair 
prejudice,”  and  suggests  the  “prosecution  felt  such  unfairly 
prejudicial irrelevant evidence was necessary to sway the jury 
to obtain the desired verdict. Otherwise there is no reason for 
its  interjection.”  The  government  responds  that  the  District 
Court  attributed  no  such  motive  to  the  government  and  ar‐
gues here that the jury’s exposure to inadmissible information 
can be harmless if the properly admitted evidence of guilt is 
so overwhelming. United States v. Harmon, 721 F.3d 877, 888 
(7th Cir. 2013).  
   Under the circumstances found here, in spite of the gov‐
ernment’s attempt to admit what is clearly inadmissible evi‐
dence,  the  District  Court  properly  denied  the  motion  for  a 
mistrial. The District Court was in the best position to find the 
jury’s attention had not been drawn to the third page of the 
document. The District Court reasoned that because the court 
No. 15‐3663                                                     7

itself had not noticed the information until it was brought to 
its attention, it doubted the jury had either. The District Court 
also commented the document was only presented for a short 
period of time. The District Court then properly ordered ques‐
tion 13 redacted from the Exhibit. The likelihood of an error 
resulting in an unfair trial is reduced when the district court 
acts promptly to prevent further damage, and the prosecution 
is prevented from further reliance on the erroneously admit‐
ted information. Greer v. Miller, 483 U.S. 756, 764–766 (1987). 
The District Court’s prompt and corrective action prevented 
an unfair trial.  
                                                      AFFIRMED